Citation Nr: 0603267	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for status post left 
knee arthroplasty as secondary to the service-connected total 
right knee arthroplasty.  

2.  Entitlement to service connection for a bilateral hip 
condition as secondary to the service-connected total right 
knee arthroplasty.

3.  Entitlement to service connection for depressive disorder 
as secondary to the service-connected total right knee 
arthroplasty.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


REMAND

In January 2006, the veteran's representative submitted a VA 
Form 21-4138, signed by the veteran and dated January 2006, 
in which he requested a Travel Board hearing.  

The Court has determined that the veteran has a right to a 
hearing before the issuance of a Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the appellant for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO in accordance with 38 C.F.R. § 
20.704.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


